Citation Nr: 1010429	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right wrist 
disorder (originally claimed as right wrist carpal tunnel 
syndrome). 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to July 
2005.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO 
denied the Veteran's claims for service connection for low 
back and right wrist disorders (originally claimed as right 
wrist carpal tunnel syndrome).  The Veteran appealed the RO's 
September 2005 rating action to the Board.  

In November 2008, the Board remanded the claims to the RO for 
additional development by affording the Veteran clarifying VA 
examinations.  For reasons that will be explained below, the 
requested VA examinations were not accomplished.  The case 
has returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA 
examinations in November 2008, and March and April 2009 
without good cause.

2.  Competent and probative medical evidence of record does 
not show that the Veteran currently has a low back disorder.

3.  There is no credible and competent evidence of a nexus 
between in-service findings of carpal tunnel syndrome of the 
right hand, causalgia of the right upper limb and reflex 
sympathetic dystrophy of the right upper limb and the 
Veteran's currently diagnosed right wrist tendonitis. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for a right wrist disorder are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  

In a July 2005 pre-adjudication letter, the RO informed the 
Veteran of the requirements needed to establish entitlement 
to service connection.  Id.  In accordance with the 
requirements of VCAA, the letter informed the Veteran what 
evidence and information he was responsible for obtaining and 
the evidence that was considered VA's responsibility to 
obtain.  Additional private evidence was subsequently added 
to the claims file after the issuance of the July 2005 
letter.

In a November 2008 letter, VA provided the Veteran with 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical  examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, service treatment 
records, an August 2005 VA examination report, private 
medical evidence, and statements of the Veteran have been 
associated with the claims file.  

In November 2008, the Board remanded the  claims to have the 
RO schedule the Veteran for a VA examination.  The remand was 
occasioned because although the Veteran had undergone a 
previous VA examination, it was not conducted with a review 
of the claims folder and the examiners did not adequately 
opine as to whether the Veteran incurred the claimed 
disorders in or as a result of military service.  The record 
indicates that the Veteran has failed to report for this 
examination on multiple occasions, and he has neither shown 
good cause nor advised VA of his current whereabouts.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). The Court has also held 
that VA's "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).

In November 2008, and pursuant to the Board's remand 
directives, the Appeals Management Center (AMC) sent the 
Veteran a letter at an address in Sumter, South Carolina 
informing him that he was to be scheduled for a VA 
examination in conjunction with his current service 
connection claims.  VA informed the Veteran that if he failed 
to report for said examination without good cause (i.e., 
illness or hospitalization, or death in the family), that his 
service connection claim(s) might be denied.  The United 
States Postal Service (USPS) returned the AMC's November 2008 
letter to the Board because the time for forwarding the mail 
to the Veteran's new address in Yulee, Florida had expired.  
(VA's appeals tracking data base, Veterans Appeals Contact 
and Locator System (VACOLS) indicates that the Veteran's 
current address is:  85918 Harts Road, Yulee, Florida 32097-
3895).  

The Veteran failed to appear for orthopedic and spine 
examinations scheduled at the VA Medical Center (VAMC) in 
Columbia, South Carolina in November 2008.  In mid-January 
2009, the AMC sent the Veteran a letter at the Yulee, Florida 
address informing him that the Orlando, Florida VAMC would be 
rescheduling his VA examinations.  The AMC enclosed VA Form 
21-4138, Statement in Support of Claim, and requested that 
the Veteran provide VA with his future and permanent address, 
if he planned on moving from the Yulee, Florida address.  The 
Veteran did not respond to the AMC's January 2009 letter.  

In March and April 2009, the Veteran failed to report for VA 
orthopedic and spine examinations scheduled at the 
Gainesville, Florida VAMC.  (See AMC's and North 
Florida/South Georgia Veterans Health System's letters to the 
Veteran at his Yulee, Florida address, dated in February, 
March and April 2009, wherein he was informed of the 
scheduled VA examinations, as well as the adverse effects of 
his failure to report for said examinations).  There is no 
indication in the claims file, and the Veteran has not 
contended otherwise, that he did receive notification of the 
above-cited VA correspondence.  

The Veteran has apparently been so apprised.  A January 2010 
Supplemental Statement of the Case and February 2010 letter 
from the Board were also sent to the Veteran at his Yulee, 
Florida address without any indication from the USPS that 
they were undeliverable, and the Veteran does not contend 
otherwise.  Thus, the service connection claims on appeal 
must be rated based upon the evidence of record.  See 
38 C.F.R. § 3.655 (2009).  There has been substantial 
compliance with all pertinent VA law and regulations and to 
proceed with the merits of the instant service connection 
claims would not cause any prejudice to the Veteran. 


II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

III.  Analysis

The Veteran contends that he currently has low back and right 
wrist disorders (originally claimed as carpal tunnel syndrome 
of the right wrist) that had their onset during his period of 
active military service.  The Board finds, for reasons that 
will be explained below, that the preponderance of the 
evidence is against the above-cited service connection 
claims.

Service treatment records show that in July and August 2004, 
the Veteran complained of low back and right wrist pain of 
several months duration.  He denied any significant injury to 
his low back and right wrist.  In July 2004, a physical 
evaluation of the lumbar spine, to include x-rays of the 
lumbar spine was "unremarkable."  Assessments of mechanical 
low back pain, lumbago and carpal tunnel syndrome were 
recorded in July 2004.  The Veteran was placed on a limited 
profile for his low back in July 2004.  In December 2004, the 
Veteran was diagnosed with joint pain, localized in the 
[right] wrist.  In January and February 2005, the Veteran was 
diagnosed with causalgia of the upper [right] limb and reflex 
sympathetic dystrophy of the upper limb hand, respectively.  
In February 2005, the Veteran was placed on a limited profile 
for his right wrist. .  

In May 2005, the Veteran received treatment from a private 
physician for complaints of right wrist pain that had begun 
one and one-half years previously.  The private physician's 
assessment was probably carpal tunnel syndrome with other 
musculoskeletal pain.  A subsequent nerve condition study and 
electromyography of the right upper extremity was negative 
for any evidence of neuropathy or radiculopathy.  A May 2005 
Medical Board report is wholly devoid of any clinical 
findings referable to the low back and right wrist.  A 
Physical Evaluation Board report, dated in early June 2005, 
reflects that the Veteran had been diagnosed with right 
carpal tunnel syndrome.  On DD Form 2697, Report of Medical 
Assessment, dated in late June 2005, the Veteran reported 
that he planned to seek VA compensation benefits, in part, 
for his "wrist" and "back."  He stated that his "carpal 
tunnel" had limited his ability to work in his primary 
military specialty or required geographic or assignment 
limitations.  The examining physician indicated that the 
Veteran had several chronic medical conditions noted in his 
[service] medical records, such as right carpal tunnel 
syndrome-wrist pain and lumbago.

Post-service evidence includes an August 2005 VA orthopedic 
examination report and private treatment records, prepared by 
Sumter Back and Neck Center, dated from January to May 2007.  
When VA evaluated the Veteran in August 2005, a month after 
he was separated from active military service, a physical 
evaluation of the lumbar spine, to include x-rays, was 
essentially normal.  The examining VA nurse practitioner 
concluded that the objective data did not support a diagnosis 
of the lumbosacral spine.  

The examiner diagnosed the Veteran with right wrist 
tendonitis.  However, the body of her report indicates that 
apart from point tenderness, the joint was intact and the 
Veteran's right wrist muscle strength was 5/5, and 
radiographic studies resulted in normal findings.  As noted 
above, the examiner did not review the Veteran's claims 
folder, and the basis of her opinion was unclear, other than 
the Veteran's subjective report.  That the Veteran was so 
advised is evident as he was advised in the December 2006 
Statement of the Case and the June 2007 Supplemental 
Statement of the Case.  

Treatment reports, prepared and submitted by Sumter Back and 
Neck Center, dated from January to May 2007, show that the 
Veteran had continued to complain of back and neck pain that 
improved after being treated with traction, heat and 
electrical stimulation.  A current low back disorder was not 
diagnosed.  

In sum, the record indicates that while in service, the 
Veteran received treatment for relevant symptoms.  However, 
because the post-service medical evidence was uncertain as to 
the existence of a current disorder or as to the question of 
nexus, the Veteran was to be afforded a clarifying and 
informed medical examination.  His failure without good cause 
to cooperate in the development of the claims leaves the 
record with no competent evidence of an established current 
low back disorder or evidence relating the currently 
diagnosed right wrist tendonitis to an in-service event or 
treatment based upon the available record.  

While it is possible that a medical opinion might provide a 
diagnosis of a chronic low back disorder and/or a nexus 
between the currently diagnosed right tendonitis to military 
service, the Veteran failed to report for several VA 
examinations scheduled throughout the duration of the appeal.  
Thus, under 38 C.F.R. § 3.655, the present service connection 
claims must be decided based on the available evidence of 
record.  From a review of the claims file, there is no 
indication, and the Veteran has not contended otherwise, that 
he would appear for a re-scheduled VA examination in support 
of his current claims.  Thus, in the absence of competent 
evidence demonstrating that the Veteran has a present low 
back disorder or that any currently diagnosed right wrist 
tendonitis is related to a specific event or treatment in 
service, the claims for service connection for low back and 
right wrist disorders are denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for low back and right wrist 
disorders, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a low back disorder is denied. 

Service connection for a right wrist disorder (originally 
claimed as carpal tunnel syndrome of the right wrist) is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


